 Case 1:19-cv-00165-NT Document 13 Filed 08/04/20 Page 1 of 2                     PageID #: 33




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE



DELLA COUSINS,                                            CASE NO. 1:19-cv-00165-NT

                      Plaintiff,
                                                          JOINT STIPULATION OF DISMISSAL
               -v-

USAA SAVINGS BANK,

                      Defendant.



       Plaintiff, Della Cousins (“Plaintiff”), and USAA Savings Bank (“Defendant”), pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of the above-

captioned action WITH PREJUDICE, with each party to bear its own costs and attorney’s fees.

JOINTLY SUBMITTED BY:


/s/ John A. Anderson (with permission)                  /s/ Daniel Ruggiero
John A. Anderson (Maine No. 007745)                     Daniel Ruggiero
HARTER SECREST & EMERY LLP                              The Law Office of Daniel Ruggiero
1600 Bausch and Lomb Place                              275 Grove Street, Suite 2-400
Rochester, New York 14604                               Newtown, MA 02466
Telephone: (585) 232-6500                               Tel: (339) 237-0343
Email: janderson@hselaw.com                             druggieroesq@gmail.com
COUNSEL FOR DEFENDANT                                   COUNSEL FOR PLAINTIFF
 Case 1:19-cv-00165-NT Document 13 Filed 08/04/20 Page 2 of 2                   PageID #: 34




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, a true and correct copy of the JOINT
STIPULATION OF DISMISSAL was filed using the Court’s CM/ECF system, which will notify
all attorneys or record, including:

John A. Anderson (Maine No. 007745)
HARTER SECREST & EMERY LLP
1600 Bausch and Lomb Place
Rochester, New York 14604
Telephone: (585) 232-6500
Email: janderson@hselaw.com




                                                    /s/ Daniel Ruggiero
                                                    Daniel Ruggiero
                                                    The Law Office of Daniel Ruggiero
                                                    275 Grove Street, Suite 2-400
                                                    Newtown, MA 02466
                                                    Tel: (339) 237-0343
                                                    druggieroesq@gmail.com
                                                    Attorney for Plaintiff, DELLA COUSINS




                                               2
